Simmons, C. J.
The answer of the justice of the peace to th'e writ of certiorari not verifying the allegation in the petition for the writ that there was a final verdict and judgment, and no steps having been taken to traverse the answer or require the magistrate to answer over, neither the superior court nor this court can properly undertake to pass upon the merits of the assignments of error made in the petition for certiorari. Stoner v. Magins, 116 Ga. 797. Judgment affirmed.

All the Justices concur.